DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections

Claim 7, 17 is objected to because of the following informalities:  
-- at at least -- should be -- at least -- in claims 7 and 17.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because of the following:
Fig. 3 is not clearly visible 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 of the instant invention are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-15 of US Patent ‘531). Following table illustrate the obvious type double patenting.

Instant Invention
US Patent 10,496,531 B1
1. A method for determining associations 
between virtual devices and physical devices, the method comprising:
1. A method for determining associations 
between virtual devices and physical devices, the method comprising: 
obtaining a baseline performance for each of the virtual devices,
obtaining a baseline performance for each of the virtual devices,
wherein the virtual devices  are associated with virtual machines and wherein the virtual devices are associated with the physical devices;
wherein the virtual devices are associated with virtual machines and wherein the virtual devices are associated with the physical devices;
performing a plurality of tests using different groupings of the virtual devices to determine a performance of the virtual devices with respect to the different groupings,
performing a plurality of tests using different groupings of the virtual devices to determine a performance of the virtual devices with respect to the different groupings,
wherein the plurality of tests determine how each of the virtual devices impact a performance of the other virtual devices; and
wherein the plurality of test are performed using different offsets for each of the different groupings;
determining spindle groups for the virtual devices based on results of the plurality of tests.
associating each of the virtual devices with at least one of an associated list or an unassociated list for each of the virtual devices,

wherein for each test and for each virtual device in the group associated with each test:

placing the virtual device on the unassociated lists of the remaining virtual devices in the group when the performance of the virtual device does not decline compared to the baseline performance;

when the plurality of tests are completed, determining spindle groups for the virtual devices based on the associated list or the unassociated list,

wherein each spindle group includes a set of virtual devices, 

wherein the spindle groups are configured to optimize throughput of the virtual devices.




As illustrated in above table, all non-matching claim elements between the instant invention and US Patent No. ‘531 have been highlighted. 
Claims 1 of the instant invention “wherein the plurality of tests determine how each of the virtual devices impact a performance of the other virtual devices” is missing from the US Patent No. ‘531. On the other side, US Patent No. ‘531 recites “wherein the plurality of test are performed”, “placing the virtual device on the unassociated lists of the remaining virtual devices in the group when the performance of the virtual device does not decline compared to the baseline performance”, which is equivalent to the missing claim elements “wherein the plurality of tests determine how each of the virtual devices impact a performance of the other virtual devices” as recited in claim 1 of the instant invention. One of the ordinary skill in the art before the effective filing date of the claim invention would have realized that claim elements of “wherein the plurality of tests determine how each of the virtual devices impact a performance of the other virtual devices;” as recited in claim  1 of the instant invention is an obvious variation of claim elements “the performing test and placing the virtual device on the unassociated lists of ‘531. Although the claims at issue are not identical, they are not patentably distinct from each other. Additionally, the US Patent ‘531 recites many additional claim elements with more specific language, while the instant invention recites the broader limitation. It has been held that a generic invention is anticipated by the species. MPEP 804(I)(B) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since nearly all the claim elements 1 of the instant invention matches with US Patent ‘531 and missing claim elements of the instant invention is equivalent to the elements of claim 1 of US Patent ‘531, one of ordinary skills in the art would recognize that claim 1 of the instant invention is obvious variant of the US Patent ‘531.
Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “associations between virtual devices and physical devices”. It is unclear if the virtual device and physical device belong to same hosts or different hosts. 
Claim 1 recites “plurality of tests” without clearly reciting if what constitutes the test (i.e. what is being tested).
Claim 4 recites “determining which of the virtual machines are impacted by other virtual machines in the grouping” while claim 1 recites “determine performance of virtual device impact performance of the other virtual devices. It is unclear if the impact of virtual machines or virtual device or both virtual machines and virtual device are being determined.
Claim 10 recites “assigning each of the tested virtual devices to an associated list or an unassociated list”. It is unclear which tested device goes to associated list and which tested device goes to unassociated list.
Claims 11 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-5, 7-15, 17-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	claims 1-20: Yes 

Step 2A prong 1: Recites a judicial exception? - Yes

	Claim elements “determine a performance of the virtual device with respect to the different grouping”, “test determine how each of the virtual devices impact a performance of the other virtual devices”, “determining spindle groups for the virtual devices based on results of the plurality of tests” of claim 1 resembles the “Mental Process” abstract idea (abstract idea: observe/judge/ evaluate - merely mental process).

Step 2A prong 2: Integrate judicial exception into practical application? - No
	Additional elements of claim 1: method (i.e. generic method), determining associations between virtual devices and physical devices (i.e. preamble), obtaining a baseline performance for each of the virtual devices (i.e. insignificant pre-solution activity), wherein the virtual devices are associated with virtual machines (i.e. technological environment), wherein the virtual devices are associated with the physical devices (i.e. technological environment); performing a plurality of tests using different groupings of the virtual devices (i.e. pre-solution activity) : None of these claim elements improve performance or provide technological/technical advancements.

Step 2B: Amount to significantly more than judicial exception? - No

Additional claim elements same as step 2A prong 2 (WURC)

First, claims 1-10 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 1 is directed to “determining association between virtual devices and physical devices by comparing performance impacts on virtual devices within a group of virtual devices and accordingly determine spindle group” at a high level of generality. The claim elements of “determine a performance of the virtual device with respect to the different grouping”, “test determine how each of the virtual devices impact a performance of the other virtual devices”, “determining spindle groups for the virtual devices based on results of the plurality of tests”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine a performance of the virtual device with respect to the different grouping” involves comparing the performance of the virtual device when present in different groups. Similarly, “test determine how each of the virtual devices impact a performance of the other virtual devices” can be performed by comparing performance values in presence of another virtual device”, wherein the comparison of performance values can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

The judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional claim elements of method (i.e. generic method), determining associations between virtual devices and physical devices (i.e. preamble), obtaining a baseline performance for each of the virtual devices (i.e. insignificant pre-solution activity), wherein the virtual devices are associated with virtual machines (i.e. technological environment), wherein the virtual devices are associated with the physical devices (i.e. technological environment); performing a plurality of tests using different groupings of the virtual devices (i.e. pre-solution activity). These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, obtaining a baseline performance for each of the virtual devices is data collection/gathering activity and performing a plurality of tests using different grouping are insignificant pre-solution activity and are examples of generic and routinely performed in the data processing systems as recognized by one of ordinary skills in the art.  Claim elements of virtual devices are associated with virtual machine and virtual devices are associated with the physical device are examples of particular technological environment are examples of common technical environment as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Therefore, these additional claim elements are example of linking the abstract idea to a particular technological environment and/or resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the method for determining associations between the virtual devices and physical devices are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional (specification: Background, IDS filed on 04/03/2020, References cited in PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claim 11 recite similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-5, 7-15, 17-20 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre/post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Pub. No. 2017/0220287 A1) in view of Pasternak (US Pub. No. 2011/0296384 A1) and further in view of Delaney et al. (US Pub. No. 2008/0133831 A1, hereafter Delaney).
Wei was cited in the IDS filed on 04/03/2020.

Highlighted claim elements are missing from the cited prior art.


As per claim 1, Wei teaches the invention substantially as claimed including a method for determining associations between virtual devices and physical devices ([0009] distribution proportion, type, physical disk, logical disk), the method comprising: 
obtaining a baseline performance for each of the virtual devices ([0009] storage space / I/O performance requirement of the logical disk), wherein the virtual devices are associated with virtual machines ([0009] logical disk of the VM) and wherein the virtual devices are associated with the physical devices ([0009] distribution proportion, type, physical disk, logical disk, storage space, physical disk, creating the logical disk, using storage space); 
performing a plurality of tests using different groupings of the virtual devices ([0050] determining distribution, proportion, the logical disk of VM according to the storage capacity) to determine a performance of the virtual devices ([0050] logical disk composition of the VM [0051] logical disk having different I/O performance may be obtained) with respect to the different groupings ([0051] adjusting distribution proportion, each logical disk storage space [0130] logical disk composition information), wherein the plurality of tests determine how each of the virtual devices impact a performance of the other virtual devices ( [0051] I/O performance, logical disk, determined, autonomously; adjusting distribution proportion, each logical disk storage space [0130] storage space/ I/O performance requirement); and 
determining spindle groups for the virtual devices based on results of the plurality of tests ([0051] I/O performance, logical disk, autonomously, adjusting distribution proportion, different I/O performance).  

Wei doesn’t specifically teach impact, and determining spindle groups for the virtual devices based on results of the plurality of tests.  

Pasternak, however, teaches wherein the plurality of tests ([0017] number of software tests, different corresponding configuration settings, tests, run, multiple hardware/software configuration settings) determine how each of the virtual devices impact a performance of the other virtual devices ([0018] automatically, create test replications and run them with changing hardware/software configuration settings, in runtime, to provide the ability to compare results of different tests on multiple hardware/software configuration settings [0022] tests, configuration settings, consecutively or concurrently e.g. separate threads , virtual machines [0031] changing/modifying number of hardware/software components) and determining spindle groups for the virtual devices based on results of the plurality of tests ([0018] determining spindle groups for the virtual devices based on results of the plurality of tests).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Wei with the teachings of Pasternak of comparing results of different tests by running plurality of tests under different hardware/software configuration settings to improve efficiency and allow plurality of tests determine how each of the virtual devices impact a performance of the other virtual devices to the method of Wei as in the instant invention. The combination of cited prior art would have been obvious because applying the known method of comparing results by performing multiple tests under different hardware/software configuration to the method performance comparison method taught by Wei to yield predictable results of determining impact on performance of virtual device affected with other virtual device with reasonable expectation of success and is motivated with efficiency.

Wei and Pasternak, in combination, do not specifically teach determining spindle group for the virtual devices.

Delaney, however, teaches determining spindle groups for the virtual devices ([0002] volume group, collection of logical volume, partition [0005] automatically selecting drives, volume group based on optimum tray distribution, spindle speed, each drive in the volume group, no slower than the unselected drive).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Wei and Pasternak with the teachings of Delany of selecting drives of the volume group based on an optimum tray distribution of the volume group based on spindle speed is no slower than the spindle speed of unselected drives to improve efficiency and allow determining spindle groups for the virtual devices to the method of Wei and Pasternak. The combination of cited prior art would have been obvious because applying the known method of selecting group of drives based on spindle speed to improve as taught by Delaney to the method testing and performance comparison method taught by Wei and Pasternak to yield predictable results of determining spindle groups for the virtual devices with reasonable expectation of success and is motivated with efficiency.

As per claim 2, Wei teaches wherein the baseline performance is determined by operating each of the virtual devices by itself ([0051] I/O performance, logical disk, determined, autonomously).

As per claim 4, Wei teaches for each test and each grouping, determining which of the virtual machines are impacted by other virtual machines in the grouping and determining which of the virtual machines are not impacted by the other virtual machines in the grouping ([0050] logical disk composition of the VM [0051] logical disk having different I/O performance, adjusting distribution proportion, each logical disk storage space [0130] logical disk composition information, adjusting distribution proportion, each logical disk storage space [0130] logical disk composition information), wherein each test is associated with results identifying these associations.  

Pasternak teaches remaining claim elements of determining which virtual machines are impacted by other virtual machines ([0018] compare results of different tests on multiple hardware/software configuration settings i.e. impact can be determined form the result comparison [0022] running tests, threads, VM [0024] group any number of tests with any number of hardware and/or software configuration) and determining which of the virtual machines are not impacted ([0018] compare results of different tests on multiple hardware/software configuration settings i.e. impact can be determined form the result comparison [0022] running tests, threads, VM [0024] group any number of tests with any number of hardware and/or software configuration), wherein each test is associated with results identifying these associations (fig 3B test results [0018] compare results of different tests on multiple hardware/software configuration settings i.e. impact can be determined form the result comparison [0024] group any number of tests with any number of hardware and/or software configuration).  



As per claim 5, Pasternak teaches accumulating the results for all of the tests ([0016] logical script representation of testing, e.g. test results, viewing and analyzing test results, database fig 3B test results).  

As per claim 6, Wei teaches determining the spindle groups to optimize throughput of the virtual devices, wherein determining the spindle groups includes associating the virtual devices to physical devices ([0009] distribution proportion, type, physical disk, logical disk, storage space, physical disk, creating the logical disk, using storage space ).  
Delaney teaches remaining claim elements of determining the spindle groups to optimize throughput of the virtual devices, wherein determining the spindle groups includes associating ([0002] volume group, collection of logical volume, partition [0005] automatically selecting drives, volume group based on optimum tray distribution, spindle speed, each drive in the volume group, no slower than the unselected drive [0063] optimum tray distribution of the volume group).


As per claim 7, Pasternak teaches comprising performing the plurality of tests by performing the test for each grouping at at least two different offsets ([0017] listing or grouping of any number of software tests of different configuration settings, grouping can be predetermined group defined, predefined execution policies and preferences, changing hardware/software configuration settings) such that different combinations of the virtual devices are tested together and tested in different groupings ([0012] performing dynamic software testing based on grouping of tests [0013] number of groups, number of hardware/software configuration settings).  

As per claim 8, Pasternak teaches performing each of the tests for a predetermined amount of time ([0016] software test, testing, software component, testing time limit). 

As per claim 9, Pasternak teaches wherein the groupings including groupings of multiple block sizes, each block size corresponding to a certain number of the virtual devices, wherein the offsets allow the groupings to be applied to different combinations of the virtual devices ([0017] listing or grouping of any number of software tests of different configuration settings, grouping can be predetermined group defined, predefined execution policies and preferences, changing hardware/software configuration settings).  

As per claim 10, Pasternak teaches comprising, for each of the tests, assigning each of the tested virtual devices to an associated list or an unassociated list for each of the tested virtual devices ([0017] listing or grouping of any number of software tests of different configuration settings, grouping can be predetermined group defined, predefined execution policies and preferences, changing hardware/software configuration settings [0018] compare results of different tests on multiple hardware/software configuration settings i.e. impact can be determined form the result comparison).  

Claim 11 recites a non-transitory storage medium comprising computer executable instructions configured to be executed by a processor (Wei [0163]) to perform a method with limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 12 recites the non-transitory storage medium of claim 11 for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 14 recites the non-transitory storage medium of claim 11 for limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 15 recites the non-transitory storage medium of claim 11 for limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 16 recites the non-transitory storage medium of claim 11 for limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 17 recites the non-transitory storage medium of claim 11 for limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 18 recites the non-transitory storage medium of claim 11 for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 19 recites the non-transitory storage medium of claim 11 for limitations similar to those of claim 9. Therefore, it is rejected for the same rational.
Claim 20 recites the non-transitory storage medium of claim 11 for limitations similar to those of claim 10. Therefore, it is rejected for the same rational.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Pasternak and further in view of Delaney, as applied to above claims, and further in view of Hayes et al. (US Pub. No. 2017/0199823 A1, hereafter Hayes).


As per claim 3, Wei teaches the groupings comprise first groupings that includes half of the virtual devices, wherein second groupings include one-fourth of the virtual devices, and wherein subsequent groupings include half of the previous grouping until the grouping size is one ([0050] logical disk composition of the VM [0051] logical disk having different I/O performance may be obtained [0051] adjusting distribution proportion, each logical disk storage space i.e. grouping different logical disk).  

Pasternak teaches remaining claim elements of first groupings that includes half of the virtual devices ([0012] tests, first set of configuration settings), wherein second groupings include one-fourth of the virtual devices ([0012] tests, second set of configuration settings), and wherein subsequent groupings include half of the previous grouping until the grouping size is one ([0013] test execution script, continue to detect various configuration settings, adjust).

Wei, Pasternak and Delaney, in combination, do not specifically teach grouping includes half of the devices, second grouping include one-fourth of devices and subsequent grouping include of half of previous grouping until the grouping size is one.

Hayes, however, teaches grouping includes half of the devices, second grouping include one-fourth of devices and subsequent grouping include of half of previous grouping until the grouping size is one ([0040] addresses, ever decreasing sequence, geometric sequence).


It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Wei, Pasternak and Delaney with the teachings of Hayes of ever decreasing geometric sequence of address to improve efficiency and allow grouping includes half of the devices, second grouping include one-fourth of devices and subsequent grouping include of half of previous grouping until the grouping size is one to the method of Wei, Pasternak and Delaney as in the instant invention.

Claim 13 recites the non-transitory storage medium of claim 11 for limitations similar to those of claim 3. Therefore, it is rejected for the same rational.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195